Citation Nr: 0838865	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran was in missing status during recognized guerrilla 
service from October 1943 to February 1945.  He had 
recognized guerrilla service from February 1945 to April 
1945.  The veteran had regular Philippine Army service from 
April 1945 to June 1946.  He died in April 1972.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This case was previously before the Board in April 2008 when 
it was remanded for the appellant to be provided an 
opportunity to present arguments and evidence at a video-
conference hearing before a Veterans Law Judge.  In October 
2008, the appellant and P.M. testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  As the required development has been completed, this 
case is appropriately before the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The veteran died in April 1972 due to lung cancer.  The 
record shows that this condition was not present in service 
or for many years thereafter, and has not been linked by 
competent evidence to service.

2.  At the time of the veteran's death, service connection 
was not in effect for any injury or disability.

3.  There is no competent evidence indicating that a 
disability of service origin caused or combined in any way to 
accelerate the veteran's death or rendered him materially 
less able of resisting the cause of death.


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
was not the principal cause, nor a contributory cause, of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In regard to the veteran's claim of entitlement to service 
connection for the cause of the veteran's death, in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

The appellant was not specifically informed that service 
connection was not in effect for any service-connected 
disability.  However, in the notice dated in September 2005 
the appellant was provided with an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  In addition, 
it is clear, from the appellant's testimony before the 
undersigned Acting Veterans Law Judge, that the appellant was 
aware of the requirements to establish service connection for 
the cause of the veteran's death in the situation where 
service connection had not been established during the 
veteran's lifetime.  Specifically, the appellant argued that 
symptoms of pulmonary tuberculosis were present shortly after 
service and that the veteran died of pulmonary tuberculosis 
rather than lung cancer as indicated by the death 
certificate.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
entitlement to service connection for the cause of the 
veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to this claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In regard to the claim of entitlement to service connection 
for the cause of the veteran's death, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the veteran's available service medical 
records.  The appellant submitted the veteran's death 
certificate and treatment records from Veterans Memorial 
Hospital, dated April 1971 to February 1972, and was provided 
an opportunity to set forth his or her contentions during the 
hearing before the undersigned Acting Veterans Law Judge.  

The Board notes that a medical opinion was not obtained in 
regard to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this case, there is no competent medical evidence even 
suggesting a link between the veteran's cause of death and 
any incident in service or disability of service origin.  
Therefore, the Board finds it unnecessary to obtain a VA 
medical opinion.

In addition, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  The appellant contends that 
the veteran exhibited symptoms of pulmonary tuberculosis 
since she met the veteran in 1947.  The appellant contends 
that the veteran died of pulmonary tuberculosis and that the 
death certificate, which lists the cause of death as lung 
cancer, was referring only to a general condition.  The 
veteran died in April 1972 without service connection being 
granted for any disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for 
the cause of the veteran's death, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any pulmonary 
condition, including both pulmonary tuberculosis and lung 
cancer.

The appellant indicated in her testimony before the 
undersigned Acting Veterans Law Judge that the veteran had 
coughed since she met him in either 1947 or 1948.  She 
reports that he continued to have a cough until his death in 
April 1972.

The first reported complaint of a pulmonary condition in the 
claims folder was dated in April 1971.  The veteran was 
admitted to the Veterans Memorial Hospital complaining of 
chest and back pain with blood-streaked sputum.  The veteran 
was diagnosed with a hilar mass in April 1971.  At that time 
the veteran was not diagnosed with pulmonary tuberculosis and 
was discharged in the same month.

Subsequently, in November 1971, the veteran was again 
admitted to the Veterans Memorial Hospital.  The veteran was 
diagnosed with squamous cell type bronchogenic cancer and 
treated with radiation therapy.  The veteran was discharged 
in February 1972 and again was not diagnosed with pulmonary 
tuberculosis.

The veteran died in April 1972 and lung cancer was listed as 
the only cause of death on the veteran's death certificate.

While the appellant stated, in her testimony before the 
undersigned Acting Veterans Law Judge, that she believes 
pulmonary tuberculosis to have been the cause of the 
veteran's death, the Board notes that the appellant is not a 
physician or other individual competent to render a medical 
opinion.  In addition, the appellant reported in her 
testimony that no physician or other individual competent to 
render a medical opinion has ever indicated that the 
veteran's death was due to pulmonary tuberculosis or 
associated the veteran's death with his active service.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of lung cancer until more than twenty-four years 
after separation from service.  This is significant evidence 
against the claim.

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the veteran's death is 
not warranted.  The evidence reveals that the veteran was not 
diagnosed with or treated for any pulmonary condition, 
including both pulmonary tuberculosis and lung cancer, until 
more than twenty-four years after separation from active 
service.  In addition, the veteran's medical records do not 
reveal that the veteran was ever diagnosed with pulmonary 
tuberculosis.  The death certificate reports that the veteran 
died solely of lung cancer and there is no evidence 
associating the veteran's cause of death, lung cancer, with 
the veteran's service or any condition in service.  
Accordingly, the claim of entitlement to service connection 
for veteran's cause of death is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for the cause of the veteran's death, the doctrine is not for 
application.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


